       Case 3:21-cv-03083-EMC Document 1 Filed 04/27/21 Page 1 of 8




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                            UNITED STATES DISTRICT COURT
9
                           NORTHERN DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                            Case No.
12               Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     2008 Shattuck Ave, LLC, a                 Act; Unruh Civil Rights Act
       California Limited Liability
15     Company;
       Chahat, a California Corporation
16
                 Defendants.
17
18
           Plaintiff Brian Whitaker complains of 2008 Shattuck Ave, LLC, a
19
     California Limited Liability Company; Chahat, a California Corporation; and
20
     alleges as follows:
21
22
       PARTIES:
23
       1. Plaintiff is a California resident with physical disabilities. He is
24
     substantially limited in his ability to walk. He suffers from a C-4 spinal cord
25
     injury. He is a quadriplegic. He uses a wheelchair for mobility.
26
       2. Defendant 2008 Shattuck Ave, LLC owned the real property located at
27
     or about 2012 Shattuck Ave, Berkeley, California, in April 2021.
28


                                            1

     Complaint
       Case 3:21-cv-03083-EMC Document 1 Filed 04/27/21 Page 2 of 8




1      3. Defendant 2008 Shattuck Ave, LLC owns the real property located at or
2    about 2012 Shattuck Ave, Berkeley, California, currently.
3      4. Defendant Chahat, a California Corporation, owned Barbarian Grub
4    and Ale located at or about 2012 Shattuck Ave, Berkeley, California, in April
5    2021.
6      5. Defendant Chahat, a California Corporation, owns Barbarian Grub and
7    Ale (“Store”) located at or about 2012 Shattuck Ave, Berkeley, California,
8    currently.
9      6. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein is
14   responsible in some capacity for the events herein alleged, or is a necessary
15   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
16   the true names, capacities, connections, and responsibilities of the Defendants
17   are ascertained.
18
19     JURISDICTION & VENUE:
20     7. The Court has subject matter jurisdiction over the action pursuant to 28
21   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
22   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
23     8. Pursuant to supplemental jurisdiction, an attendant and related cause
24   of action, arising from the same nucleus of operative facts and arising out of
25   the same transactions, is also brought under California’s Unruh Civil Rights
26   Act, which act expressly incorporates the Americans with Disabilities Act.
27     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
28   founded on the fact that the real property which is the subject of this action is


                                            2

     Complaint
       Case 3:21-cv-03083-EMC Document 1 Filed 04/27/21 Page 3 of 8




1    located in this district and that Plaintiff's cause of action arose in this district.
2
3      FACTUAL ALLEGATIONS:
4      10. Plaintiff went to the Store in April 2021 with the intention to avail
5    himself of its goods or services motivated in part to determine if the
6    defendants comply with the disability access laws. Not only did Plaintiff
7    personally encounter the unlawful barriers in April 2021, but he wanted to
8    return and patronize the business several times but was specifically deterred
9    due to his actual personal knowledge of the barriers gleaned from his
10   encounter with them.
11     11. The Store is a facility open to the public, a place of public
12   accommodation, and a business establishment.
13     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
14   to provide wheelchair accessible dining surfaces in conformance with the ADA
15   Standards as it relates to wheelchair users like the plaintiff.
16     13. The Store provides dining surfaces to its customers but fails to provide
17   any wheelchair accessible dining surfaces.
18     14. A problem that plaintiff encountered was the lack of sufficient knee or
19   toe clearance under the outside dining surfaces for wheelchair users.
20     15. Plaintiff believes that there are other features of the dining surfaces that
21   likely fail to comply with the ADA Standards and seeks to have fully compliant
22   dining surfaces for wheelchair users.
23     16. On information and belief, the defendants currently fail to provide
24   wheelchair accessible dining surfaces.
25     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
26   provide wheelchair accessible sales counters in conformance with the ADA
27   Standards as it relates to wheelchair users like the plaintiff.
28     18. The Store provides sales counters to its customers but fails to provide


                                               3

     Complaint
       Case 3:21-cv-03083-EMC Document 1 Filed 04/27/21 Page 4 of 8




1    wheelchair accessible sales counters.
2      19. A few problems that plaintiff encountered was the sales counter was too
3    high. There is no counter that is 36 inches or less in height that wheelchair
4    users could use for transactions. What is more, there are ice cream freezers
5    located in front of the sales counters, which obstructs the floor space needed
6    by wheelchair users.
7      20. Plaintiff believes that there are other features of the sales counter that
8    likely fail to comply with the ADA Standards and seeks to have fully compliant
9    sales counters for wheelchair users.
10     21. On information and belief, the defendants currently fail to provide
11   wheelchair accessible sales counters.
12     22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
13   personally encountered these barriers.
14     23. As a wheelchair user, the plaintiff benefits from and is entitled to use
15   wheelchair accessible facilities. By failing to provide accessible facilities, the
16   defendants denied the plaintiff full and equal access.
17     24. The failure to provide accessible facilities created difficulty and
18   discomfort for the Plaintiff.
19     25. The defendants have failed to maintain in working and useable
20   conditions those features required to provide ready access to persons with
21   disabilities.
22     26. The barriers identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the
24   Department of Justice as presumably readily achievable to remove and, in fact,
25   these barriers are readily achievable to remove. Moreover, there are numerous
26   alternative accommodations that could be made to provide a greater level of
27   access if complete removal were not achievable.
28     27. Plaintiff will return to the Store to avail himself of its goods or services


                                             4

     Complaint
       Case 3:21-cv-03083-EMC Document 1 Filed 04/27/21 Page 5 of 8




1    and to determine compliance with the disability access laws once it is
2    represented to him that the Store and its facilities are accessible. Plaintiff is
3    currently deterred from doing so because of his knowledge of the existing
4    barriers and his uncertainty about the existence of yet other barriers on the
5    site. If the barriers are not removed, the plaintiff will face unlawful and
6    discriminatory barriers again.
7      28. Given the obvious and blatant nature of the barriers and violations
8    alleged herein, the plaintiff alleges, on information and belief, that there are
9    other violations and barriers on the site that relate to his disability. Plaintiff will
10   amend the complaint, to provide proper notice regarding the scope of this
11   lawsuit, once he conducts a site inspection. However, please be on notice that
12   the plaintiff seeks to have all barriers related to his disability remedied. See
13   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
14   encounters one barrier at a site, he can sue to have all barriers that relate to his
15   disability removed regardless of whether he personally encountered them).
16
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20     29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23     30. Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods and services of any
25   place of public accommodation is offered on a full and equal basis by anyone
26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
27   § 12182(a). Discrimination is defined, inter alia, as follows:
28             a. A failure to make reasonable modifications in policies, practices,


                                               5

     Complaint
       Case 3:21-cv-03083-EMC Document 1 Filed 04/27/21 Page 6 of 8




1                or procedures, when such modifications are necessary to afford
2                goods,    services,    facilities,   privileges,   advantages,   or
3                accommodations to individuals with disabilities, unless the
4                accommodation would work a fundamental alteration of those
5                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
6             b. A failure to remove architectural barriers where such removal is
7                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
8                defined by reference to the ADA Standards.
9             c. A failure to make alterations in such a manner that, to the
10               maximum extent feasible, the altered portions of the facility are
11               readily accessible to and usable by individuals with disabilities,
12               including individuals who use wheelchairs or to ensure that, to the
13               maximum extent feasible, the path of travel to the altered area and
14               the bathrooms, telephones, and drinking fountains serving the
15               altered area, are readily accessible to and usable by individuals
16               with disabilities. 42 U.S.C. § 12183(a)(2).
17     31. When a business provides facilities such as dining surfaces, it must
18   provide accessible dining surfaces.
19     32. Here, accessible dining surfaces have not been provided in
20   conformance with the ADA Standards.
21     33. When a business provides facilities such as sales or transaction counters,
22   it must provide accessible sales or transaction counters.
23     34. Here, accessible sales or transaction counters have not been provided in
24   conformance with the ADA Standards.
25     35. The Safe Harbor provisions of the 2010 Standards are not applicable
26   here because the conditions challenged in this lawsuit do not comply with the
27   1991 Standards.
28     36. A public accommodation must maintain in operable working condition


                                            6

     Complaint
        Case 3:21-cv-03083-EMC Document 1 Filed 04/27/21 Page 7 of 8




1    those features of its facilities and equipment that are required to be readily
2    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
3       37. Here, the failure to ensure that the accessible facilities were available
4    and ready to be used by the plaintiff is a violation of the law.
5
6    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
7    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
8    Code § 51-53.)
9       38. Plaintiff repleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12   that persons with disabilities are entitled to full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishment of
14   every kind whatsoever within the jurisdiction of the State of California. Cal.
15   Civ. Code §51(b).
16      39. The Unruh Act provides that a violation of the ADA is a violation of the
17   Unruh Act. Cal. Civ. Code, § 51(f).
18      40. Defendants’ acts and omissions, as herein alleged, have violated the
19   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20   rights to full and equal use of the accommodations, advantages, facilities,
21   privileges, or services offered.
22      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23   discomfort or embarrassment for the plaintiff, the defendants are also each
24   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25   (c).)
26
27
28


                                              7

     Complaint
       Case 3:21-cv-03083-EMC Document 1 Filed 04/27/21 Page 8 of 8




1           PRAYER:
2           Wherefore, Plaintiff prays that this Court award damages and provide
3    relief as follows:
4        1. For injunctive relief, compelling Defendants to comply with the
5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
6    plaintiff is not invoking section 55 of the California Civil Code and is not
7    seeking injunctive relief under the Disabled Persons Act at all.
8        2. For equitable nominal damages for violation of the ADA. See
9    Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
10   and any other equitable relief the Court sees fit to grant.
11       3. Damages under the Unruh Civil Rights Act, which provides for actual
12   damages and a statutory minimum of $4,000 for each offense.
13       4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
14   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
15
     Dated: April 28, 2021             CENTER FOR DISABILITY ACCESS
16
17
18                                     By: _______________________
19                                           Amanda Seabock, Esq.
                                             Attorney for plaintiff
20
21
22
23
24
25
26
27
28


                                             8

     Complaint
